                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                        Case No. 19-40211
                                                              Jointly Administered
SKYMARK PROPERTIES II, LLC, et al.,1
                                                              Chapter 11
                       Debtors.
                                                              Judge Thomas J. Tucker
_____________________________/

                  OPINION REGARDING THE MOTIONS TO DISMISS
                THESE JOINTLY-ADMINISTERED BANKRUPTCY CASES

I. Introduction

         These jointly-administered cases came before the Court for a hearing on February 6,

2019, on three motions, namely:

         (1) the joint motion by state court receiver NAI Farbman (the “Receiver”) and secured

creditor Southfield Metro Center Holdings, LLC (the “Lender”) entitled “Joint Motion by

Receiver NAI Farbman and Secured Creditor Southfield Metro Center Holdings LLC (I) to

Dismiss or Suspend the Bankruptcy Case, or in the Alternative, (ii) for Relief under Section

543(c) and (d) of the Bankruptcy Code” (Docket # 32 in Case No. 19-40248, the “Joint Dismissal

Motion”);

         (2) the motion by the Lender entitled “Motion by Secured Creditor Southfield Metro

Center Holdings LLC to Dismiss or Suspend the Bankruptcy Case” (Docket # 24 in Case No. 19-

40211, the “Dismissal Motion”); and

         (3) the motion by the Debtor Skymark Properties SPE, LLC entitled “Debtors’ Motion for

Entry of an Interim and Final Order Permitting the Use of Cash Collateral” (Docket # 60 in Case

         1
         This case is being jointly administered with the case of Skymark Properties SPE LLC, Case
No. 19-40248.



   19-40211-tjt     Doc 90    Filed 02/21/19      Entered 02/21/19 18:18:18         Page 1 of 18
No. 19-40248, the “Cash Collateral Motion”).

       In the Joint Dismissal Motion, the Receiver and the Lender jointly seek an order

dismissing the case of the Debtor Skymark Properties SPE, LLC (“SPE”) (Case No. 19-40248)

under 11 U.S.C. § 1112(b) for cause; or in the alternative, for an order dismissing or suspending

the case under 11 U.S.C. § 305(a)(1), or in the alternative, for an order excusing the Receiver

from complying with the turnover provisions of 11 U.S.C. § 543(d)(1) and for certain relief

under 11 U.S.C. § 543(c).

       In the Dismissal Motion, the Lender seeks an order dismissing the case of the Debtor

Skymark Properties II, LLC (“Skymark II”) (Case No. 19-40211), under § 1112(b) for cause; or

in the alternative, for an order dismissing or suspending the case under § 305(a)(1).

       The Debtors SPE and Skymark II objected to the Joint Dismissal Motion and the

Dismissal Motion (collectively, the “Dismissal Motions”). Several other parties filed either a

concurrence in or an objection to one or both of the Dismissal Motions. Concurrences were filed

by the Debtor SPE’s two major tenants, Stefanini, Inc. (“Stefanini”) and Tenneco, Inc.

(“Tenneco”); and by Morteza Katebian (“Katebian”).2 An objection was filed jointly by Laila

Alizadeh, Troy Wilson, and Arash Missaghi.3 The Court heard oral argument from all of the

foregoing parties, through their attorneys, during the February 6, 2019 hearing.

       Confirming action taken by the Court at the conclusion of the February 6, 2019 hearing,

on February 7, 2019, the Court entered an order requiring certain parties to supplement the record




       2
           Docket ## 38 and 51 in Case No. 19-40211; Docket # 63 in Case No. 19-40248.
       3
           Docket # 54 in Case No. 19-40211.

                                                  2



  19-40211-tjt      Doc 90     Filed 02/21/19     Entered 02/21/19 18:18:18        Page 2 of 18
in specific ways (the “February 7 Order”).4 The required supplements have been filed.5 The

Court has reviewed the motions, the briefs in support of the motions, the responses to the

motions, the replies in support of the motions, all exhibits attached to the pleadings, the

supplements filed in response to the February 7 Order, and the entire record, and concludes that

no further hearing is required, and that the Cash Collateral Motion must be denied, and the Joint

Dismissal Motion and the Dismissal Motion should be granted. This opinion concerns the Joint

Dismissal Motion and the Dismissal Motion. Today the Court is filing a separate opinion

regarding the Cash Collateral Motion.

II. Jurisdiction

       This Court has subject matter jurisdiction over this bankruptcy case and this contested

matter under 28 U.S.C. §§ 1334(b), 157(a) and 157(b)(1), and Local Rule 83.50(a) (E.D. Mich.).

This is a core proceeding under 28 U.S.C. §§ 157(b)(2)(A), 157(b)(2)(E), and 157(b)(2)(O).

       This proceeding also is “core” because it falls within the definition of a proceeding

“arising under title 11” and of a proceeding “arising in” a case under title 11, within the meaning

of 28 U.S.C. § 1334(b). Matters falling within either of these categories in § 1334(b) are deemed

to be core proceedings. See Allard v. Coenen (In re Trans–Industries, Inc.), 419 B.R. 21, 27

(Bankr. E.D. Mich. 2009). This is a proceeding “arising under title 11” because it is “created or

determined by a statutory provision of title 11,” see id., including Bankruptcy Code §§ 1112,

543, and 305. And this is a proceeding “arising in” a case under title 11, because it is a



       4
          “Order Regarding Motions Heard on February 6, 2019” (Docket # 66 in Case No. 19-40211,
the “February 7 Order”).
       5
           Docket ## 67, 69, 71, 75, 82 in Case No. 19-40211.

                                                   3



  19-40211-tjt      Doc 90     Filed 02/21/19      Entered 02/21/19 18:18:18       Page 3 of 18
proceeding that “by [its] very nature, could arise only in bankruptcy cases.” See id. at 27.

III. Background

       In its opinion filed today regarding the Cash Collateral Motion, the Court described at

length the background and the events leading to the Debtors’ bankruptcy filings. See Part III of

the Court’s opinion entitled “Opinion Regarding the Debtor’s Cash Collateral Motion,” filed

today. Because that background also is relevant to the Dismissal Motions discussed in this

opinion, the Court incorporates it into this opinion by reference.

IV. Discussion of the Dismissal Motions

A. Standards under the applicable provisions of the Bankruptcy Code

1. Section 1112(b) dismissal for “cause”

       The Receiver, the Lender, Stefanini, Tenneco, and Katebian all seek an order dismissing

the Debtors’ bankruptcy cases “under Bankruptcy Code § 1112(b) based on lack of good faith

and for cause shown.” Section 1112(b)(1) states:

                       (b)(1) Except as provided in paragraph (2) and subsection
               (c), on request of a party in interest, and after notice and a hearing,
               the court shall convert a case under this chapter to a case under
               chapter 7 or dismiss a case under this chapter, whichever is in
               the best interests of creditors and the estate, for cause unless the
               court determines that the appointment under section 1104(a) of a
               trustee or an examiner is in the best interests of creditors and the
               estate.

11 U.S.C. § 1112(b)(1) (emphasis added). “Section 1112(b)(4) contains a nonexhaustive list of

examples of “cause” justifying dismissal of a Chapter 11 case. These examples include

‘substantial or continuing loss to or diminution of the estate and the absence of a reasonable

likelihood of rehabilitation[.]’ 11 U.S.C. § 1112(b)(4)(A).” In re Creekside Sr. Apartments,



                                                  4



  19-40211-tjt     Doc 90     Filed 02/21/19      Entered 02/21/19 18:18:18          Page 4 of 18
L.P., 489 B.R. 51, 60 (B.A.P. 6th Cir. 2013).

                         In determining whether cause exists to dismiss a case under
                 § 1112(b), a court must engage in a “case-specific” factual inquiry
                 which “focus[es] on the circumstances of each debtor.” United
                 Savs. Ass’n of Tex. v. Timbers of Inwood Forest Assocs., Ltd. (In re
                 Timbers of Inwood Forest Assocs., Ltd.), 808 F.2d 363, 371–72
                 (5th Cir.1987) (en banc), aff’d, 484 U.S. 365, 108 S.Ct. 626, 98
                 L.Ed.2d 740 (1988); In re Great Am. Pyramid Joint Venture, 144
                 B.R. 780, 791 (Bankr.W.D.Tenn.1992).

Id.

2. Section 543

          This Court discussed Bankruptcy Code § 543 in In re Packard Square LLC, 575 B.R. 768

(Bankr. E.D. Mich. 2017), aff’d., 586 B.R. 853 (E.D. Mich. 2018). The Court now reiterates

what it said in Packard Square:

                 Section 543 of the Bankruptcy Code states:

                        (a) A custodian with knowledge of the
                        commencement of a case under this title concerning
                        the debtor may not make any disbursement from, or
                        take any action in the administration of, property of
                        the debtor, proceeds, product, offspring, rents, or
                        profits of such property, or property of the estate, in
                        the possession, custody, or control of such
                        custodian, except such action as is necessary to
                        preserve such property.

                        (b) A custodian shall--

                                (1) deliver to the trustee any property
                                of the debtor held by or transferred to
                                such custodian, or proceeds, product,
                                offspring, rents, or profits of such
                                property, that is in such custodian’s
                                possession, custody, or control on the
                                date that such custodian acquires
                                knowledge of the commencement of


                                                   5



      19-40211-tjt   Doc 90    Filed 02/21/19      Entered 02/21/19 18:18:18       Page 5 of 18
                        the case; and

                        (2) file an accounting of any property
                        of the debtor, or proceeds, product,
                        offspring, rents, or profits of such
                        property, that, at any time, came into
                        the possession, custody, or control of
                        such custodian.

                 (c) The court, after notice and a hearing, shall--

                        (1) protect all entities to which a
                        custodian has become obligated with
                        respect to such property or proceeds,
                        product, offspring, rents, or profits of
                        such property;

                        (2) provide for the payment of
                        reasonable compensation for services
                        rendered and costs and expenses
                        incurred by such custodian; and

                        (3) surcharge such custodian, other
                        than an assignee for the benefit of the
                        debtor’s creditors that was appointed
                        or took possession more than 120
                        days before the date of the filing of
                        the petition, for any improper or
                        excessive disbursement, other than a
                        disbursement that has been made in
                        accordance with applicable law or
                        that has been approved, after notice
                        and a hearing, by a court of
                        competent jurisdiction before the
                        commencement of the case under
                        this title.

                 (d) After notice and hearing, the bankruptcy court–

                        (1) may excuse compliance with
                        subsection (a), (b), or (c) of this
                        section if the interests of creditors
                        and, if the debtor is not insolvent, of


                                            6



19-40211-tjt   Doc 90   Filed 02/21/19      Entered 02/21/19 18:18:18   Page 6 of 18
                         equity security holders would be
                         better served by permitting a
                         custodian to continue in possession,
                         custody, or control of such property,
                         and

                         (2) shall excuse compliance with
                         subsections (a) and (b)(1) of this
                         section if the custodian is an assignee
                         for the benefit of the debtor’s
                         creditors that was appointed or took
                         possession more than 120 days
                         before the date of the filing of the
                         petition, unless compliance with
                         such subsections is necessary to
                         prevent fraud or injustice.

          11 U.S.C. § 543.

                  The obligation of a custodian to turn over property of the
          debtor to the “trustee,” upon learning of the commencement of a
          bankruptcy case by the debtor, also requires a custodian to turn
          over such property to a debtor-in-possession in a Chapter 11 case,
          where a trustee has not been appointed. See 11 U.S.C. § 1107(a).
          And the parties agree that a state court receiver is a “custodian”
          within the meaning of 11 U.S.C. § 543. See 11 U.S.C.
          § 101(11)(A) (“The term ‘custodian’ means . . . receiver or trustee
          of any of the property of the debtor, appointed in a case or
          proceeding not under this title[.]”); In re Franklin, 476 B.R. 545,
          551 (Bankr. N.D. Ill. 2012); In re Falconridge, LLC, No. 07-bk-
          19200, 2007 WL 3332769, at *6 (Bankr. N.D. Ill. Nov. 8, 2007).
          Therefore, the Receiver . . . is a custodian under, and subject to,
          § 543.

                  The bankruptcy court has discretion under § 543(d)(1) to
          excuse a state court receiver from its mandatory turnover
          obligation under § 543(b)(1). See In re Picacho Hills Util. Co.,
          Inc., No. 11-13-10742 TL, 2013 WL 1788298, at *7 (Bankr.
          D.N.M. Apr. 26, 2013); In re Corporate & Leisure Event Prods.,
          Inc., 351 B.R. 724, 732 (Bankr. D. Ariz. 2006). A party seeking
          such relief has the burden of establishing “by a preponderance of
          the evidence that the best interests of the creditors [and if the
          debtor is insolvent, the best interest of equity security holders of


                                            7



19-40211-tjt   Doc 90    Filed 02/21/19     Entered 02/21/19 18:18:18            Page 7 of 18
          the Debtor] are served by permitting a custodian to retain control of
          the estate.” In re Picacho Hills Util. Co., Inc., No. 11-13-10742
          TL, 2013 WL 1788298, at *7 (Bankr. D.N.M. April 26, 2013)
          (citing Franklin, 476 B.R. at 551).

                  In determining whether this burden has been satisfied,
          courts consider several factors, depending on the facts of a
          particular case, including:

                 (1) The likelihood of a reorganization;

                 (2) The probability that funds required for
                 reorganization will be available;

                 (3) Whether there are instances of mismanagement
                 by the debtor;

                 (4) Whether turnover would be injurious to
                 creditors;

                 (5) Whether the debtor will use the turned over
                 property for the benefit of its creditors;

                 (6) Whether or not there are avoidance issues raised
                 with respect to property retained by a receiver,
                 because a receiver does not possess avoiding
                 powers for the benefit of the estate; and

                 (7) The fact that the bankruptcy automatic stay has
                 deactivated the state court receivership action.

                 Regardless of what factors are used to aid the court
                 in its decision, the paramount and sole concern is
                 the interests of all creditors[, and if the debtor is
                 solvent, the interests of equity security holders].

          Falconridge, 2007 WL 3332769, at *7 (citations omitted).

                  “Reorganization policy generally favors turnover of
          business assets to the debtor in a [C]hapter 11 case.” In re
          Orchards Vill. Invs., LLC., 405 B.R. 341, 352 (Bankr. D. Or. 2009)
          (citation omitted). But in cases where the custodian is a receiver
          who was appointed by a state court pre-petition, bankruptcy courts


                                           8



19-40211-tjt   Doc 90   Filed 02/21/19     Entered 02/21/19 18:18:18        Page 8 of 18
                have considered the length of the time that the receiver has acted
                under a receivership order, and what, if anything, the receiver has
                done, and the impact of these considerations on the other relevant
                factors. Where there is evidence before the bankruptcy court,
                establishing that the interests of creditors would be better served by
                allowing the state court receiver to remain in possession and
                control of property of the bankruptcy estate, bankruptcy courts
                have denied turnover motions by the debtor and granted motions to
                excuse turnover. See, e.g., Orchards Vill. Invs., 405 B.R. at 353
                (excusing a state court receiver from turnover of assets to the
                debtor under § 543(d)(1), after applying three relevant factors,
                where receivership had been in place for approximately six months
                before the debtor filed for relief under Chapter 11 and had
                improved substantially the conditions which caused the court to
                appoint the receiver).

575 B.R. at 777-79.

3. Section 305(a)(1)

        This Court also discussed Bankruptcy Code § 305(a)(1) in Packard Square, and now

reiterates that discussion:

                       Section 305(a)(1) of the Bankruptcy Code is an abstention
                provision. It states, in relevant part:

                        (a) The court, after notice and a hearing, may
                        dismiss a case under this title, or may suspend all
                        proceedings in a case under this title, at any time if–

                        (1) the interests of creditors and the debtor would be better
                        served by such dismissal or suspension[.]

                11 U.S.C. § 305(a)(1). “The decision to dismiss under § 305 is
                discretionary, and must be made on a case-by-case basis.” In re
                O’Neil Vill. Pers. Care Corp., 88 B.R. 76, 79 (Bankr. W.D. Pa.
                1988) (citations omitted); see also In re Corporate & Leisure Event
                Prods., Inc., 351 B.R. 724, 732-33 (Bankr. D. Ariz. 2006)
                (“[A]lthough the existence of bankruptcy jurisdiction may be
                undeniable, bankruptcy courts nevertheless have discretion to
                abstain or suspend proceedings if ‘the interests of creditors and the
                debtor would be better served.’ Code § 305(a)(1).”).


                                                   9



  19-40211-tjt      Doc 90     Filed 02/21/19      Entered 02/21/19 18:18:18        Page 9 of 18
                  The pendency of state law liquidation proceedings .
                  . . is relevant to an abstention decision under section
                  305(a)(1). For instance . . . when the debtor has
                  been in receivership for so long that the bankruptcy
                  case would be duplicative and wasteful, courts have
                  deferred to state courts and abstained under section
                  305(a)(1).

           2 Collier on Bankruptcy ¶ 305.02[2][c], at 305-8 to 305-09 (Alan
           N. Resnick & Henry J. Sommer, eds., 16th ed. 2017) (footnotes
           omitted); see also In re Newport Offshore Ltd., 219 B.R. 341, 354-
           55 (Bankr. D.R.I. 1998) (citing 11 U.S.C. § 305 and Collier at
           ¶ 305.02[2][c] (15th ed. Rev.1997) (“[Section] 305 provides that a
           bankruptcy court may dismiss a bankruptcy case or suspend
           proceedings within it in appropriate circumstances, which may
           include the pendency of state court receivership proceedings that
           appropriately serve the interests of involved parties.”)

                  In In re Orchards Vill. Invs., 405 B.R. at 351, the
           bankruptcy court listed the following factors that bankruptcy courts
           should consider in deciding whether to dismiss or abstain a case
           under § 305(a):

                  Such factors generally include: (1) economy and
                  efficiency of administration; (2) whether another
                  forum is available to protect the interests of both
                  parties or there is already a pending proceeding in a
                  state court; (3) whether federal proceedings are
                  necessary to reach a just and equitable solution; (4)
                  whether there is an alternative means of achieving
                  the equitable distribution of assets; (5) whether the
                  debtor and the creditors are able to work out a less
                  expensive out-of-court arrangement which better
                  serves all interests in the case; (6) whether a
                  non-federal insolvency has proceeded so far in those
                  proceedings that it would be costly and time
                  consuming to start afresh with the federal
                  bankruptcy process; and (7) the purpose for which
                  bankruptcy jurisdiction has been sought.

           Id. (citation omitted). “However, ultimately, dismissal is
           appropriate under § 305(a)(1) only in the situation where the court
           finds that both creditors and the debtor would be better served by a


                                            10



19-40211-tjt   Doc 90    Filed 02/21/19     Entered 02/21/19 18:18:18        Page 10 of 18
               dismissal.” Id. (internal quotation marks and citations omitted).

                       As with § 543(d)(1), where the custodian is a receiver
               appointed by a state court, courts have considered the length of the
               time that the receiver has acted under a receivership order, what the
               receiver has done, and the impact of these considerations on the
               other relevant factors. See, e.g., In re Starlite Houseboats, Inc.,
               426 B.R. 375, 389 (Bankr. D. Kan. 2010) (dismissing the
               bankruptcy case under § 305(a)(1) where a “state court
               receivership had been pending for approximately eight months
               when [the bankruptcy] case was filed,” the court finding that “the
               interests of creditors and the [d]ebtor would be served by dismissal
               of the case” because “continuation of the state court receivership
               proceeding, which [was] well underway, [was] preferable to
               starting anew in [the bankruptcy] court”); In re Michael S.
               Starbuck, Inc., 14 B.R. 134, 135 (Bankr. S.D.N.Y. 1981)
               (dismissing involuntary Chapter 11 case under § 305(a)(1) where a
               receivership had been operating for approximately 14 months,
               noting that: “[i]n evaluating the best interests of the creditors and
               the debtor, efficiency and economy of administration are primary
               considerations;” [o]ver 1,400 hours and $4,500 have already been
               expended by the receiver and counsel in the administration of the
               estate;” “[a]llowing this matter to continue as a debtor proceeding
               under the Bankruptcy Code would result in a terrible waste of time
               and resources;” “[m]any services, already rendered in the
               administration of the receivership estate, would have to be repeated
               at additional expense to the estate;” and “[n]o advantage would
               accrue to the creditors if this matter were to proceed in the
               bankruptcy court”).

575 B.R. at 779-80 (footnote omitted).

B. Application of relevant factors to these cases

       Under the circumstances of these cases, the Court concludes that an evidentiary hearing

on the Dismissal Motions is not necessary. And the Court finds and concludes that there is cause

to dismiss these cases, and that these cases should be dismissed.

       The Court has considered all of the arguments of the parties, and all of the §§ 1112(b),

543(d)(1) and 305(a)(1) standards and factors identified in this opinion above. But the most


                                                11



  19-40211-tjt    Doc 90     Filed 02/21/19     Entered 02/21/19 18:18:18          Page 11 of 18
important factor in these cases, which overwhelms all other factors, is that the Court has denied

the Debtor SPE’s Cash Collateral Motion, and has ruled that SPE’s only source of income,

namely the rent from the tenants of SPE, is not property of the bankruptcy estate and cannot be

used by the Debtors without the consent of the owner of that property. The owner is the Lender.

The Lender has consented to the Receiver using the rental income, according to a budget

approved in the state court case. But the Lender does not consent to the Debtors using any of the

rental income in these bankruptcy cases.

       The Debtor Skymark II has no income; rather, it has only a vacant, uninhabitable building

that generates no income.

       Thus, the Debtors have no income or source of income whatsoever. Thus, the Debtors

cannot pay any of the expenses necessary to maintain, operate, or improve their commercial real

estate properties. Nor can the Debtors fund the administrative expenses necessary to continue in

these Chapter 11 cases. In short, the Debtors cannot operate or continue in these Chapter 11

bankruptcy cases.

       The Debtors’ stated “go-forward plan” in these Chapter 11 cases relies heavily on the

Debtors being able to use the monthly rental income from SPE’s tenants, in order to meet (and,

they say, exceed) their monthly operating and maintenance expenses. But today the Court has

ruled that the Debtors cannot use any of the rental income.

       In addition to the rental income, the Debtors assert that one of their “affiliates,” Skymark

Capital Corporation, “has available capital in the amount of $1.5 million to inject into Debtors’




                                                12



  19-40211-tjt      Doc 90   Filed 02/21/19     Entered 02/21/19 18:18:18        Page 12 of 18
Properties to cover any shortfalls.”6 This assertion is much too vague and speculative. The

Canadian non-bankruptcy affiliate, Skymark Capital Corporation, itself has not been heard from.

And the Debtors have not specified any of the following: what is the nature and form of this

alleged “injection” of money, and when, and on what terms, would it be provided? Presumably,

it would be the form of some sort of loan that would require this Court’s approval under 11

U.S.C. § 364. Yet the Debtors have not filed any motion for approval of any sort of debtor-in-

possession financing under 11 U.S.C. § 364. Nor have the Debtors presented any sort of loan

commitment or even a loan term sheet from this affiliate.

       There is another problem with the vague evidence submitted by the Debtors about this

alleged funding available from the Debtors’ affiliate. It does not indicate that this funding source

will be available if and after the Court rules, as it now has, that the Debtors cannot use any of the

rental income from SPE’s Properties. To the contrary, the evidence indicates that this funding

source would be available only to supplement the Debtors’ use of the rental income. The

Debtors’ evidence, in the form of a Declaration of the Debtors’ purported managing agent Troy

Wilson, stated that “[t]he injection monies” would “be used for purposes of funding expenses or

other capital expenditures needed at the properties that exceed the amounts [the] Debtors have

available from rents.”7

       Dismissal of these bankruptcy cases is clearly in the best interest of the creditors and the

Debtors’ estates, as well as in the best interests of the Debtors and the Debtors’ equity holder. If



       6
          Debtors’ Combined Br. in Response to Joint Dismissal Mot. (Docket # 55-1 in Case No. 19-
40211) at 23; Declaration of Troy Wilson (Docket # 55-4 in Case No. 19-40211) at ¶¶ 6-7.
       7
           Declaration of Troy Wilson (Docket # 55-4 in Case No. 19-40211) at ¶ 7.

                                                  13



  19-40211-tjt      Doc 90     Filed 02/21/19     Entered 02/21/19 18:18:18          Page 13 of 18
the cases are dismissed, the Receiver will continue, under the supervision of the state court, to

use the rental income from SPE’s tenants to operate and maintain the Debtor SPE’s commercial

office properties. If these cases are not dismissed, and the Court allows the Receiver to be

displaced by the Debtor SPE as debtor-in-possession, no one can use the SPE rental income.

       And it would make no sense for the Court to dismiss SPE’s bankruptcy case without also

dismissing Skymark II’s bankruptcy case. Otherwise, Skymark II would be left alone in Chapter

11 bankruptcy, with a vacant, uninhabitable office building, no tenants, and no income or source

of income whatsoever. A dismissal of the Skymark II bankruptcy case most likely will lead

quickly to the appointment of a state court receiver over the Skymark II property. Skymark II

filed its bankruptcy case only one day before a hearing was to be held on a receivership motion

filed by the Lender in the 2019 state court lawsuit. There is every reason to believe that promptly

after dismissal of the Skymark II case, the state court will appoint a receiver for Skymark II. And

the goals of Skymark II’s “go-forward plan” can best and most quickly be achieved by such a

state court receiver, as discussed below.

       Another important factor that strongly favors dismissal is that SPE’s large, major tenants,

Stefanini and Tenneco, both strongly oppose the SPE management being restored to control and

management of the properties. Indeed, Stefanini has so strongly opposed the Debtors’

management that Stefanini took the step — extraordinary for a tenant — of filing the 2018 State

Court Lawsuit and obtaining the appointment of the Receiver to begin with. And both Stefanini

and Tenneco have concurred in the Dismissal Motions. As the major tenants, Stefanini and

Tenneco provide the lifeblood of SPE’s business, and keeping them satisfied as tenants obviously

is in the best interest of everyone in these cases — the creditors, the estate, the Debtors, and the


                                                 14



  19-40211-tjt     Doc 90     Filed 02/21/19     Entered 02/21/19 18:18:18         Page 14 of 18
Debtors’ equity holder. That goal is best satisfied by dismissing these bankruptcy cases and

leaving the Receiver in place to move forward, under the supervision of the state court.

       The Debtors have stated that their “go-forward plan” in these Chapter 11 cases is, in order

of the Debtors’ preferences, (1) locating another lender to provide financing to pay off the Lender

(“[p]aying off [the Lender’s] lien and moving to a new lending facility”); (2) selling one or more

of the Debtors’ Properties “in order to satisfy [the Lender’s] claim;” and (3) confirming a plan of

reorganization, apparently involving neither a refinancing or a sale.8

       Without the ability to use any rental income, however, there is no apparent way in which

the Debtors’ can confirm or perform a plan of reorganization that does not involve either a

refinancing or a sale of their Properties. As to the refinancing option, there is no reason why the

Debtors cannot pursue refinancing with a new lender outside of bankruptcy, while the state court

receivership continues. And Debtors have offered no such reason. The same is true about the

option of selling some or all of the Debtors’ Properties, and presumably realizing the benefit of

the equity that the Debtors believe they have in the Properties.

       In both the pending state court receivership action against SPE, and the receivership that

no doubt will quickly result for Skymark II’s property upon dismissal of Skymark II’s bankruptcy

case, the Debtors can just as well seek to obtain the refinance-or-sell objectives they wish to

pursue in these bankruptcy cases, under Michigan law, including the provisions of the “Uniform

Commercial Real Estate Receivership Act (“the 2018 Receivership Act”), Mich. Comp. Laws

§§ 554-1101-554.1040, effective May 7, 2018.



       8
         See Debtors’ Combined Br. in Response to Joint Dismissal Mot. (Docket # 55-1 in Case No.
19-40211) at 23-24.

                                                 15



  19-40211-tjt    Doc 90     Filed 02/21/19      Entered 02/21/19 18:18:18        Page 15 of 18
        This includes:

(a) seeking and obtaining a judicial determination of the correct amount of their debt to the

Lender, and challenging the Lender’s claimed debt amount; see, e.g., Mich. Comp. Laws Ann.

§ 554.1030 (claims process in the receivership action, and requirement in §§ 554.1030(5) and

554.1030(7) that secured and unsecured claims must be allowed, and distributions must be made,

according to and under “law of this state other than this act”);

(b) seeking and obtaining a judicial determination of any challenge to the validity and/or extent

of the Lender’s claimed liens; see, e.g., id.;

(c) seeking to obtain a loan from a new lender to refinance the debt owing to the Lender, so as to

replace the Lender with a new lender;

(d) seeking to protect the Debtors’ claimed equity in their properties, through a fair market value

sale of those properties, either through a Section 363-type sale under the 2018 Receivership Act,

see, e.g., Mich. Comp. Laws Ann. § 554.1026, or through a redemption of the properties under

Michigan law after any foreclosure sale by the Lender. The Receiver indicated during the

hearing that he expects soon to move forward with a § 363-type sale of the SPE Properties, or in

the alternative, to see the Lender foreclose on that property by advertisement under Michigan

law. And the parties agreed at the hearing that if the Lender sells any of the Debtors’ Properties

in a foreclosure by advertisement under Michigan law, the Debtors will have six months after the

sale to redeem the Properties.

        To the extent the Debtors claim that the Receiver is in any way not acting properly or

quickly enough with respect to the Debtors’ Properties, the Debtors can seek and obtain relief for

that from the state court(s), in the receivership case(s). See, e.g., Mich. Comp. Laws Ann.


                                                 16



  19-40211-tjt     Doc 90     Filed 02/21/19     Entered 02/21/19 18:18:18        Page 16 of 18
§ 554.1015(2).

       During the hearing, the Court asked Debtors’ counsel this question: As to seeking

avoidance of fraudulent transfers and preferential transfers, what can the Debtors achieve in their

bankruptcy cases, under the Bankruptcy Code, that cannot be achieved in the state court

receivership case(s), under the Michigan fraudulent transfer statutes, Mich. Comp. Laws Ann.

§ 566.31, et seq.? In essence, the only answer given was that under the Bankruptcy Code, by

using 11 U.S.C. § 547, the Debtors can possibly obtain more relief in avoiding and recovering

pre-petition preferential transfers than creditors could obtain outside of bankruptcy, under

Michigan law. But the Debtors have not identified any pre-petition transfers by them that could

be avoided as preferences under Bankruptcy Code § 547 and recovered in bankruptcy. And of

any such avoidable transfers, the Debtors have not identified any that could not also be avoided

and recovered under the insider-preference provision of Michigan’s fraudulent transfer statute,

Mich. Comp. Laws Ann. § 566.35(2) (making voidable certain transfers “to an insider for an

antecedent debt [while] the debtor was insolvent”).

       Under the circumstances, the Court finds that there is cause under 11 U.S.C. § 1112(b)(1)

to dismiss these bankruptcy cases, and that such dismissal is “in the best interests of the creditors

and the estate[s]” within the meaning of § 1112(b)(1). The Court further finds that “the interests

of creditors and the debtor[s] would be better served by . . . dismissal” of these cases, within the

meaning of 11 U.S.C. § 305(a)(1). And the Court finds that “the interests of creditors and . . . of

equity security holders would be better served by permitting a custodian to continue in

possession, custody, or control of” property of the estates in theses cases, within the meaning of

11 U.S.C. § 543(d)(1). These findings lead the Court to conclude that it should dismiss these


                                                 17



  19-40211-tjt     Doc 90     Filed 02/21/19     Entered 02/21/19 18:18:18         Page 17 of 18
bankruptcy cases.

        So the Court will dismiss these bankruptcy cases. And in order to prevent any attempted

evasion by anyone of the Court’s decisions today, the Court will bar the filing of any new

bankruptcy case, by or against the Debtors, for a period of two years. This should give ample

time for the state court receiverships to substantially conclude. Imposing this bar to a new

bankruptcy filing is within the Court’s discretion and authority, under 11 U.S.C. § 105(a), and

also under 11 U.S.C. § 349(a). See In re Packard Square LLC, 575 B.R. 768, 783 (Bankr. E.D.

Mich. 2017); In re Packard Square LLC, 577 B.R. 533, 537-38 (Bankr. E.D. Mich. 2017), aff’d.,

586 B.R. 853 (E.D. Mich. 2018).

V. Conclusion

        For the reasons stated in this opinion, the Court will grant each of the Dismissal Motions,

and will dismiss each of these jointly-administered bankruptcy cases, with a two year bar to

refiling.


Signed on February 21, 2019




                                                18



  19-40211-tjt      Doc 90   Filed 02/21/19     Entered 02/21/19 18:18:18        Page 18 of 18
